TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2014



                                     NO. 03-12-00090-CV




                            In the Interest of R. N. P. and E. A. P.




          APPEAL FROM 264TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on January 11, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.